Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 1 of 51



                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE NORTHERN DISTRICT OF CALIFORNIA


STATE OF CALIFORNIA, by and through              Case No. 3:18-cv-01865
Attorney General Xavier Becerra,

              Plaintiff,

       v.

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S. Department
of Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S.
Census Bureau; U.S. Census Bureau; DOES
1-100,

              Defendants.

CITY OF SAN JOSE, a municipal corporation;       Case No. 5:18-cv-02279
and BLACK ALLIANCE FOR JUST
IMMIGRATION, a California Non-Profit
Corporation,
             Plaintiffs,
      vs.

WILBUR L. ROSS, JR., in his official capacity
as Secretary of the U.S. Department of
Commerce; U.S. DEPARTMENT OF
COMMERCE; RON JARMIN, in his official
capacity as Acting Director of the U.S. Census
Bureau; U.S. CENSUS BUREAU,
Defendants.



               RULE 26(A)(2)(B) EXPERT REPORT AND DECLARATION
                           OF PAMELA S. KARLAN, PhD
      Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 2 of 51
                                                                                         2


       Pursuant to 28 U.S.C. § 1746, I make the following statement.

INTRODUCTION AND BACKGROUND

       I am the Kenneth and Harle Montgomery Professor of Public Interest Law at
Stanford Law School. My scholarly specialty is constitutional law and litigation,
with a special emphasis on legal regulation of the political process. I am the co-
author of the leading casebook in the field, The Law of Democracy: Legal Structure
of the Political Process, now in its fifth edition, as well as dozens of scholarly articles
about voting rights. From 1986 to 1988, I served as an assistant counsel at the
NAACP Legal Defense and Educational Fund, Inc., where I spent the majority of
my time working on cases under section 2 of the Voting Rights Act of 1965 (now
codified at 52 U.S.C. § 10301 et seq.). I continued to participate in litigating cases
under the Voting Rights Act throughout the decades after I entered teaching.
During 2014 and 2015, I served as a Deputy Assistant Attorney General in the Civil
Rights Division of the U.S. Department of Justice, where one of my responsibilities
was to review the work of the Voting Section and to assist in reviewing the voting
rights-related work of the Appellate Section. A full copy of my curriculum vitae is
attached to this Report as Appendix A.

       On December 12, 2017, Arthur Gary, General Counsel in the Justice
Management Division of the U.S. Department of Justice, sent a letter to Ron
Jarmin at the Census Bureau of the U.S. Department of Commerce. The full text of
that letter (“the Gary letter”), which I obtained from ProPublica’s website, is
attached to this Report as Appendix B. In the letter, Gary requests that the Bureau
“reinstate” on the 2020 census form sent to each household a question regarding
citizenship. The Gary letter asserts that citizenship data “is critical to the [Justice]
Department’s enforcement of Section 2 of the Voting Rights Act and its important
protections against racial discrimination in voting.” It further asserts that “the
decennial census questionnaire is the most appropriate vehicle for collecting that
data.”

       I have been retained by plaintiffs’ counsel to serve as an expert in the above-
captioned cases. Although I am being reimbursed for my costs, I am not receiving
compensation for my services. However, my standard hourly rate for expert witness
services is $650 per hour.

        Plaintiffs’ counsel asked me to offer my opinion, based on my experience
litigating and studying section 2 cases, on whether a citizenship question on the
decennial census would assist the Department of Justice’s section 2 enforcement, as
outlined in the Gary letter. In my opinion, it would not. The remainder of this
report sets out the basis for my opinion, which is provided to a reasonable degree of
certainty.
      Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 3 of 51
                                                                                        3


BACKGROUND ASSUMPTIONS

       When I refer to case law in this report, I do so for two reasons: (1) to describe
the standards that I have assumed apply to cases litigated under section 2 and (2)
to provide real-world illustrations of why the Gary letter is wrong to argue that
citizenship data provided from decennial census questionnaires are critical to
section 2 enforcement.

       I have made the following assumptions about the state of the law. Section 2
of the Voting Rights Act provides, in pertinent part, that no State or political
subdivision can use a voting practice that gives members of minority groups “less
opportunity than other members of the electorate to participate in the political
process and to elect representatives of their choice.” 52 U.S.C. § 10301(b). Election
schemes that violate this prohibition are said to “dilute” minority voting strength.
The Department of Justice has litigating authority to bring section 2 vote-dilution
claims. See https://www.justice.gov/crt/section-2-voting-rights-act.

       The Supreme Court has articulated three “necessary preconditions” for
plaintiffs to succeed on a section 2 vote-dilution claim. Thornburg v. Gingles, 478
U.S. 30, 50 (1986). “First, the minority group must be able to demonstrate that it is
sufficiently large and geographically compact to constitute a majority in a single-
member district.” Id. “Second, the minority group must be able to show that it is
politically cohesive.” Id. at 51. “Third, the minority must be able to demonstrate
that the white majority votes sufficiently as a bloc to enable it—in the absence of
special circumstances, . . . usually to defeat the minority’s preferred candidate.” Id.
In Bartlett v. Strickland, 556 U.S. 1 (2009), the Supreme Court explained that to
satisfy the first Gingles precondition, plaintiffs must show that it is possible to draw
a district with a “numerical majority of minority voters,” id. at 14, which the Court
equated with the “voting-age population,” id. at 20. The Gary letter is correct that
numerous lower courts, both before and after Bartlett, have required that section 2
plaintiffs satisfy the first Gingles precondition by drawing an illustrative district in
which the minority group constitutes a majority of the citizens of voting age within
the relevant population (“CVAP”). So I assume throughout this report that plaintiffs
can prevail in a section 2 lawsuit only if they can provide the court with such a
district.

      Data regarding total population and voting-age population comes directly
from answers to questions on the existing decennial census form. The census is an
actual enumeration. Data regarding citizenship currently comes from the American
Community Survey (ACS). The ACS provides estimates of citizenship and CVAP.
See U.S. Census Bureau, Voting Age Population by Citizenship and Race (CVAP),
CVAP Documentation (2017), available at https://tinyurl.com/y9anvycl.
      Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 4 of 51
                                                                                       4


CONCLUSIONS

       The existing data sources, including most recently the ACS-derived
citizenship and CVAP estimates, are entirely sufficient to enable plaintiffs,
including the Department of Justice, to successfully litigate section 2 cases.

      During more than thirty years spent as a staff attorney at the NAACP Legal
Defense and Educational Fund, as a pro bono attorney litigating section 2 cases, as
a scholar studying voting rights, or as a presidential appointee at the Department of
Justice, I have never heard either any counsel representing section 2 plaintiffs or
any social scientific expert ever suggest that adding a citizenship question to the
decennial census questionnaire would be helpful, let alone necessary, to effective
enforcement of section 2.

       This is not because discussions about data and data-related issues were rare.
To the contrary: I have been present during many meetings, and have read
voluminous scholarship, involving discussion of methodological issues that arise in
section 2 cases. These have included, for example, discussions regarding how to
determine polarized voting or how to determine the race of citizens who lack
government-issued identification. And they have involved census-related issues: for
example, the implications of the Census Bureau’s decision prior to the 2000 census
to allow individuals to report themselves as being bi- or multiracial. If the adequacy
of existing data sources regarding citizenship had been a concern of the section 2
plaintiffs’ bar, the issue certainly would have been discussed.

       In particular, during my time at the Department of Justice, I had
conversations both with other attorneys in the office of the Assistant Attorney
General and with attorneys in the Voting Section on data-related matters. I was
also aware of ongoing discussions between career staff and their counterparts at the
Census Bureau over preparation for the 2020 enumeration. But there was, to my
knowledge, no discussion whatsoever of the need, or desirability, of adding a
citizenship question to the decennial census form.

       The complete decades-long silence on the need for additional citizenship-
related questions is not surprising given the realities of section 2 litigation.

       Census data are used in analyzing all three Gingles preconditions, but
information about citizenship is most important to the first Gingles precondition.
The other two preconditions, which together indicate the level of racial bloc voting
(or racial polarization) within the relevant jurisdiction, can be proven without the
need for citizenship data. Leaving aside the very few jurisdictions in which non-
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 5 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 6 of 51
      Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 7 of 51
                                                                                         7


       But that number understates the magnitude of plaintiffs’ success. For
example, I worked for many years on the “Dillard litigation,” a lawsuit challenging
at-large elections for county commissions, city councils, and school boards in
Alabama that produced a series of reported decisions. Ultimately, more than 170
election systems were changed, either through adjudication or remedial
settlements.

        Once unreported decisions and remedial settlements are factored in, the
number of successful section 2 cases skyrockets. The National Commission
undertook a comprehensive inquiry into voting rights cases in nine states with a
particularly significant history of voting-related discrimination (eight of the states
fully covered by the preclearance provisions of section five, plus the partially-
covered state of North Carolina). It found “approximately ten times the number of”
unreported cases as reported ones. Protecting Minority Voters at 88. Looking at the
more granular county-by-county level, the Commission found that there were at
least 825 counties in those nine states affected by successful section 2 lawsuits. See
id. tbl. 5.

      Thus, section 2 plaintiffs were able to win or successfully settle significant
numbers of cases using the existing data sources, which provided citizenship
estimates rather than an actual enumeration of citizens.

      Unsuccessful section 2 suits are not due to problems with existing data.

       If one looks at the section 2 cases plaintiffs have lost for failure to satisfy the
first Gingles precondition, there is no reason to believe that those defeats were in
any way attributable to the lack of a citizenship question on the decennial census
questionnaire. I am aware of twenty-four reported cases in which courts have held
that plaintiffs’ section 2 claims failed to satisfy the first Gingles precondition. (I
have listed these cases in Appendix C.) In none of these cases was there even a hint
that some inadequacy in ACS data prevented plaintiffs from meeting their burden.

       It is striking that the Gary letter fails to identify even a single case where
inadequate citizenship data caused plaintiffs to lose. And although the Gary letter
cites three cases that are in my set of twenty-four cases available on Westlaw—
Negron v. City of Miami Beach, 113 F.3d 1563 (11th Cir. 1997); Reyes v. City of
Farmers Branch, 586 F.3d 1019 (5th Cir. 2009); and Romero v. City of Pomona, 665
F. Supp. 853 (C.D. Cal. 1987), aff’d, 883 F.2d 1418 (9th Cir. 1989)—it never
attempts to explain why those cases provide support for the letter’s request. In my
opinion, they provide no support.

       It is important to understand the limited universe of cases in which a lack of
citizenship information from the decennial questionnaires even could cause a
plaintiff to lose a case that he would otherwise win. The problem the Gary letter
purports to identify – that the Department of Justice lacks sufficient data to bring
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 8 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 9 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 10 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 11 of 51
     Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 12 of 51
                                                                                     12


determine whether jurisdictions have satisfied the equipopulous districting
requirement and using sophisticated estimation techniques to determine whether it
is possible to create districts where a minority group can be electorally successful.
(The other two Gingles preconditions by necessity use estimation techniques.) Nor
is it problematic that ACS estimates are “rolling” and aggregated while the Census
offers a static number. The Gary letter offers no reason why the numbers need to be
derived simultaneously. Here, too, in a section 2 lawsuit, to prove racial bloc voting,
the plaintiff must offer analysis of election results, often from intra-decade
elections. So there will always be some degree of dynamism.

                                       *****

       My conclusion from my experience and from rereading the existing cases in
light of the Gary letter is that a citizenship question on the decennial census would
not assist the Department of Justice (or private parties) in enforcing section 2 of the
Voting Rights Act.

      I declare under penalty of perjury that the foregoing is true and correct.

      Executed on September 19, 2018.
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 13 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 14 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 15 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 16 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 17 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 18 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 19 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 20 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 21 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 22 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 23 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 24 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 25 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 26 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 27 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 28 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 29 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 30 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 31 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 32 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 33 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 34 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 35 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 36 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 37 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 38 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 39 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 40 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 41 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 42 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 43 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 44 of 51
Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 45 of 51
     Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 46 of 51



Dec. 12 2017

Dr. Ron Jarmin
Performing the Non-Exclusive Functions and Duties of the Director
U.S. Census Bureau
United States Department of Commerce
Washington, D.C. 20233-0001

Re: Request To Reinstate Citizenship Question On 2020 Census Questionnaire

Dear Dr. Jarmin:

The Department of Justice is committed to robust and evenhanded
enforcement of the Nation's civil rights laws and to free and fair elections for
all Americans. In furtherance of that commitment. I write on behalf of the
Department to formally request that the Census Bureau reinstate on the
2020 Census questionnaire a question regarding citizenship, formerly
included in the so-called “long form" census. This data is critical to the
Department’s enforcement of Section 2 of the Voting Rights Act and its
important protections against racial discrimination in voting. To fully enforce
those requirements, the Department needs a reliable calculation of the
citizen voting-age population in localities where voting rights violations are
alleged or suspected. As demonstrated below, the decennial census
questionnaire is the most appropriate vehicle for collecting that data, and
reinstating a question on citizenship will best enable the Department to
protect all American citizens' voting rights under Section 2.

The Supreme Court has held that Section 2 of the Voting Rights Act prohibits
“vote dilution” by state and local jurisdictions engaged in redistricting, which
can occur when a racial group is improperly deprived of a single-member
district in which it could form a majority. See Thornburg v. Gingles, 478 U.S.
30, 50 (1986). Multiple federal courts of appeals have held that, where
citizenship rates are at issue in a vote-dilution case, citizen voting-age
population is the proper metric for determining whether a racial group could
constitute a majority in a single-member district See, e.g., Reyes v. City of
Farmers Branch, 586 F.3d 1019, 1023–24 (5th Cir. 2009); Barnett v. City of
Chicago, 141 F.3d 699, 704 (7th Cir. 1998); Negrn v. City of Miami Beach, 113
F.3d 1563,1567-69 (11th Cir. 1997); Romero v. City of Pomona, 883 F.2d
1418, 1426 (9th Cir. 1989), overruled in part on other grounds by Townsend
v. Holman Consulting Corp., 914 F.2d 1136, 1141 (9th Cir. 1990); see also
LULAC v. Perry, 548 U.S. 399, 423–442 (2006) (analyzing vote-dilution claim
by reference to citizen voting-age population).

The purpose of Section 2’s vote-dilution prohibition “is to facilitate
participation ... in our political process” by preventing unlawful dilution of the
vote on the basis of race. Campos v. City of Houston, 113 F.3d 544, 548 (5th



                                 Appendix B-001
     Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 47 of 51



Cir. 1997). Importantly, “[t]he plain language of section 2 of the Voting Rights
Act makes clear that its protections apply to United States citizens.” Id.
Indeed, courts have reasoned that “[t]he right to vote is one of the badges of
citizenship” and that “[t]he dignity and very concept of citizenship are
diluted if noncitizens are allowed to vote.” Barnett, 141 F.3d at 704. Thus, it
would be the wrong result for a legislature or a court to draw a single-
member district in which a numerical racial minority group in a jurisdiction
was a majority of the total voting-age population in that district but
“continued to be defeated at the polls” because it was not a majority of the
citizen voting-age population. Campos, 113 F.3d at 548.

These cases make clear that, in order to assess and enforce compliance with
Section 2’s protection against discrimination in voting, the Department
needs to be able to obtain citizen voting-age population data for census
blocks, block groups, counties, towns, and other locations where potential
Section 2 violations are alleged or suspected. From 1970 to 2000, the Census
Bureau included a citizenship question on the so-called “long form”
questionnaire that it sent to approximately one in every six households
during each decennial census. See, e.g., U.S. Census Bureau, Summary File
3: 2000 Census of Population & Housing—Appendix B at B-7 (July 2007),
available at https://www.census.gov/prod/cen2000/doc/sf3.pdf (last visited
Nov. 22, 2017); U.S. Census Bureau, Index of Questions, available at
https://www.census.gov/history/www/through_the_decades/index_of_question
s/ (last visited Nov. 22, 2017). For years, the Department used the data
collected in response to that question in assessing compliance with Section 2
and in litigation to enforce Section 2’s protections against racial
discrimination in voting.

In the 2010 Census, however, no census questionnaire included a question
regarding citizenship. Rather, following the 2000 Census, the Census Bureau
discontinued the “long form” questionnaire and replaced it with the
American Community Survey (ACS). The ACS is a sampling survey that is
sent to only around one in every thirty-eight households each year and asks
a variety of questions regarding demographic information, including
citizenship. See U.S. Census Bureau, American Community Survey
Information Guide at 6, available at
https://www.census.gov/content/dam/Census/programs-
surveys/acs/about/ACS Information Guide.pdf (last visited Nov. 22,2017). The
ACS is currently the Census Bureau’s only survey that collects information
regarding citizenship and estimates citizen voting-age population.

The 2010 redistricting cycle was the first cycle in which the ACS estimates
provided the Census Bureau’s only citizen voting-age population data. The
Department and state and local jurisdictions therefore have used those ACS
estimates for this redistricting cycle. The ACS, however, does not yield the
ideal data for such purposes for several reasons:



                                Appendix B-002
       Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 48 of 51




      Jurisdictions conducting redistricting, and the Department in enforcing
       Section 2, already use the total population data from the census to
       determine compliance with the Constitution’s one-person, one-vote
       requirement, see Evenwel v. Abbott, 136 S. Ct. 1120 (Apr. 4, 2016). As
       a result, using the ACS citizenship estimates means relying on two
       different data sets, the scope and level of detail of which vary quite
       significantly.

      Because the ACS estimates are rolling and aggregated into one-year,
       three-year, and five- year estimates, they do not align in time with the
       decennial census data. Citizenship data from the decennial census, by
       contrast, would align in time with the total and voting-age population
       data from the census that jurisdictions already use in redistricting.

      The ACS estimates are reported at a ninety percent confidence level,
       and the margin of error increases as the sample size—and, thus, the
       geographic area—decreases. See U.S. Census Bureau, Glossary:
       Confidence interval (American Community Survey), available at
       https://www.census.gOv/glossary/#term_ConfidenceintervalAmericanC
       ommunitySurvey (last visited November 22, 2017). By contrast,
       decennial census data is a full count of the population.

      Census data is reported to the census block level, while the smallest
       unit reported in the ACS estimates is the census block group. See
       American Community Survey Data 3, 5, 10. Accordingly, redistricting
       jurisdictions and the Department are required to perform further
       estimates and to interject further uncertainty in order to approximate
       citizen voting-age population at the level of a census block, which is
       the fundamental building block of a redistricting plan. Having all of the
       relevant population and citizenship data available in one data set at
       the census block level would greatly assist the redistricting process.

For all of these reasons, the Department believes that decennial census
questionnaire data regarding citizenship, if available, would be more
appropriate for use in redistricting and in Section 2 litigation than the ACS
citizenship estimates.

Accordingly, the Department formally requests that the Census Bureau
reinstate into the 2020 Census a question regarding citizenship. We also
request that the Census Bureau release this new data regarding citizenship
at the same time as it releases the other redistricting data, by April 1
following the 2020 Census. At the same time, the Department requests that
the Bureau also maintain the citizenship question on the ACS, since such
question is necessary, inter alia, to yield information for the periodic




                                 Appendix B-003
     Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 49 of 51



determinations made by the Bureau under Section 203 of the Voting Rights
Act, 52 U.S.C. § 10503.

Please let me know if you have any questions about this letter or wish to
discuss this request I can be reached at (202) 514-3452, or at
Arthur.Gary@usdoj.gov.

Sincerely yours,

Arthur E. Gary
General Counsel
Justice Management Division




                               Appendix B-004
      Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 50 of 51
                                    Appendix C-1


                                    APPENDIX C

         Cases where section 2 plaintiffs lost because of a failure to satisfy
                          the first Gingles precondition

1.    In re 2012 Legislative Districting, 80 A.3d 1073 (Md. 2013)

2.    Al-Hakim v. Florida, 892 F. Supp. 1464 (M.D. Fla. 1995), aff'd, 99 F.3d 1154
(11th Cir. 1996)

3.    Bartlett v. Strickland, 556 U.S. 1 (2009)

4.    Benavidez v. Irving Indep. Sch. Dist., 690 F. Supp. 2d 451 (N.D. Tex. 2010)

5.    Campos v. City of Houston, 113 F.3d 544 (5th Cir. 1997)

6.    Dillard v. Baldwin County Comm’rs, 376 F.3d 1260 (11th Cir. 2004)

7.    Fairley v. Hattiesburg, 584 F.3d 660 (5th Cir. 2009)

8.    Gause v. Brunswick Cty., N.C., 1996 WL 453466 (4th Cir. 1996)

9.    Hall v. Virginia, 385 F.3d 421(4th Cir. 2004)

10.   Johnson v. DeSoto County Bd. of Comm’rs, 204 F.3d 1335 (11th Cir. 2000)

11.   McNeil v. Springfield Park Dist., 851 F.2d 937 (7th Cir. 1988)

12.   Metts v. Almond, 217 F. Supp. 2d 252 (D.R.I. 2002), rev’d, 363 F.3d 8 (1st Cir.
2004) (en banc)

13.   Negron v. City of Miami Beach, 113 F.3d 1563 (11th Cir. 1997)

14.   Perez v. Pasadena Indep. Sch. Dist., 165 F.3d 368 (5th Cir. 1999)

15.   Reyes v. City of Farmers Branch, 586 F.3d 1019 (5th Cir. 2009)

16.   Rios-Andino v. Orange County, 51 F. Supp. 3d 1215 (M.D. Fla. 2014)

17.   Romero v. City of Pomona, 665 F. Supp. 853 (C.D. Cal. 1987), aff’d, 883 F.2d
1418 (9th Cir. 1989)

18.   Sensley v. Albritton, 385 F.3d 591 (5th Cir. 2004)
      Case 1:18-cv-02921-JMF Document 408-6 Filed 10/26/18 Page 51 of 51
                                   Appendix C-2


19.   Skorepa v. City of Chula Vista, 723 F. Supp. 1384 (S.D. Cal. 1989)

20.   Stabler v. Thurston County, 129 F.3d 1015 (8th Cir. 1997), cert. denied, 523
U.S. 1118 (1998)

21.   Thompson v. Kemp, 309 F. Supp. 3d 1360 (N.D. Ga. 2018)

22.     Turner v. Arkansas, 784 F. Supp. 553 (E.D. Ark. 1991) (three-judge court),
aff’d, 504 U.S. 952 (1992)

23.   Valdespino v. Alamo Heights Indep. Sch. Dist., 168 F.3d 848 (5th Cir. 1999)

24.   Wright v. Sumter County Bd. of Elections & Registration, 2014 WL 1347427
(M.D. Ga. Apr. 3, 2014)
